Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,697,454. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In Reference to Claim 16
A method of manufacturing a two-piece counterweight for a scroll compressor, the method comprising: molding an outer plate (Claim 16 of US Patent 10,697,454); molding a base ( Claim 16 of US Patent 10,697,454) separately from the molding of the outer plate, the base having a first opening ( Claim 16 of US Patent 10,697,454)  configured to receive a scroll compressor drive shaft having a longitudinal axis, and configuring the base for assembly and attachment to the drive shaft; attaching the outer plate to the base, wherein the outer plate is axially offset (Claim 16 of US Patent 10,697,454)  from the base, with respect to the longitudinal axis; wherein molding the base comprises molding the base having: a central hub portion (Claim 16 of US Patent 10,697,454) configured to completely encircle the drive shaft; a perimeter portion located radially outward from the central hub portion with respect to the longitudinal axis, the perimeter portion only partially encircling the drive shaft; and a first axially-extending step (Claim 16 of US Patent 10,697,454, the first step segment) with a first radially-inward facing surface; wherein molding the outer plate comprises molding the outer plate with a second axially-extending step (Claim 16 of US Patent 10,697,454, the second step segment)with a second radially-outward facing surface that abuts the first radially-inward facing surface to locate the outer plate with respect to the base, and to absorb some of the centrifugal force generated when the attached base and outer plate spin with the rotating drive shaft(Claim 16 of US Patent 10,697,454).
Claim Objections
Claim 1 recites “molding an outer plate”, the Office suggests to amend it as “molding at least one of outer plates” since Claim 13 depends on Claim 1 and Claim 13 further recites “the base for attachment to multiple different outer plates.”
Claim 2 recites “molding an outer plate”  The Office suggest change to “the step of molding the outer plate”
Claim 3 recites “wherein molding the base …”  The Office suggest change to “the step pf molding the base …”
Claim 7-9 recite “molding the outer plate …”  The Office suggests amending to “the step of molding the outer plate …”
Claim10 recites “attaching the outer plate … “ The Office suggests amending to “the step of attaching the outer plate …”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP59110887 to Shiibayashi (The art Rejection is made based on J-PiatPat translation) in view of US Patent 5,386,163 to Heilman.
In Reference to Claims 1-3 and 5
SHiibayashi discloses method of manufacturing a two-piece counterweight for a scroll compressor, the method comprising: molding an outer plate (Fig. 10, annotated by the examiner); molding a base (Fig. 10, annotated by the examiner) separately from the molding of the outer plate, the base having a first opening (Fig. 10, annotated by the examiner) configured to receive a scroll compressor drive shaft having a longitudinal axis, and configuring the base for assembly and attachment to the drive shaft; attaching the outer plate to the base, wherein the outer plate is axially offset (As showed in Fig. 10) from the base, with respect to the longitudinal axis; wherein molding the base comprises molding the base having: a central hub portion (Fig. 9, 8d) configured to completely encircle the drive shaft; a perimeter portion (Fig. 9, annotated by the examiner) located radially outward from the central hub portion with respect to the longitudinal axis, the perimeter portion only partially (As showed in Fig. 9) encircling the drive shaft; and a first axially-extending step (Fig. 10, annotated by the examiner) with a first radially-inward facing surface; wherein molding the outer plate comprises molding the outer plate with a second axially-extending step (Fig. 10, annotated by the examiner) with a second radially-outward facing surface that abuts the first radially-inward facing surface to locate the outer plate with respect to the base, and to absorb some of the centrifugal force generated when the attached base and outer plate spin with the rotating drive shaft.
the first axially-extending step (Fig. 10, annotated by the examiner) on the perimeter portion.
the first axially-extending step and the second axially-extending step are straight. (As showed in Fig. 10)
Shiibayashi does not teach the manufacturing method of the balancing weight.
Heilman teaches a method of forming a counterbalanced rotor that is expensive and simple (Col. 1, Line 44-46), a plurality of weights attached to the counterweighted rotor for reducing vibration and vibration induced noises in the rotor, each of the weights including a body formed from powdered metal (Col. 2, line 6-11)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Heilman into the design of Shiibayashi.  Doing so, would result in the manufacturing method of Heilman being used to fabricate the balance weight of Shiibayahshi with powdered metal method, since Heilman teaches a method which is inexpensive and simple, and improve shear resistance of the balance weight.
Allowable Subject Matter
Claims 4, 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


    PNG
    media_image1.png
    627
    566
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6/9/2022